Citation Nr: 0639537	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-16 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for schizophrenia, rated 
as 30 percent prior to June 23, 2003, and as 50 percent 
thereafter.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from December 1972 to January 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana,  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO issued the most recent supplemental statement of the 
case in July 2005.  Subsequently, however, in August 2005, 
the veteran submitted additional evidence which pertain to 
the issue on appeal, consisting of a VA mental health 
treatment record dated August 1st, 2005.  The evidence is 
date stamped as having been received at the RO on August 10, 
2005.  The claims file was still located at the RO at that 
time, as the letter from the RO notifying the veteran that 
his case was being transferred to the Board is not dated 
until August 18, 2005.  The additional evidence was not 
accompanied by a waiver of the right to have that evidence 
considered by the RO.  

This evidence is clearly pertinent to the veteran claim.  
Significantly, however, no rating decision was issued after 
receipt of this evidence, and the veteran was not afforded a 
supplemental statement of the case.  Such actions are 
required by 38 C.F.R. § 19.37(a) which states that evidence 
received by the agency of original jurisdiction will be 
referred to the appropriate rating or authorization activity 
for review and disposition, and that if the statement of the 
case and any prior supplemental statement of the case (SSOC) 
were prepared before the receipt of the additional evidence, 
a supplemental statement of the case will be furnished to the 
appellant and his or her representative.  


Accordingly, the case is REMANDED for the following action:

The RO should again review the record 
including the additional evidence 
received since the issuance of the last 
SSOC, and determine whether the 
appellant's claim may now be granted.  If 
the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



